Citation Nr: 0908998	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
on the right medial malleolus. 

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, status post partial medial 
meniscectomy, of the right knee (exclusive of a period of 
assigned temporary total rating).

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a fracture of the right medial malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
September 1976.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision and a February 2006 
decision review officer (DRO) rating decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The May 2005 rating decision 
continued a previously assigned 30 percent rating for 
residuals of a fracture of the right medial malleolus, 
continued a previously assigned 10 percent rating for 
degenerative joint disease of the right knee, and awarded 
service connection for a scar of the right medial malleolus 
and assigned an initial noncompensable rating.  The February 
2006 DRO rating decision assigned a temporary total rating 
(TTR) of 100 percent, effective from November 19, 2004 until 
February 1, 2005, based on surgery performed on the right 
knee, and increased the rating for the right knee to 20 
percent, effective February 1, 2005.  In addition, the rating 
decision continued the previously assigned 30 percent rating 
for residuals of a fracture of the right medial malleolus and 
initial noncompensable rating for a scar of the right medial 
malleolus.  The issue of entitlement to a higher disability 
evaluation for a right knee disability remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A seven-centimeter scar on the right medial malleolus is 
manifested by complaints of tenderness with palpation even 
with the slightest touch and a finding of symptom 
magnification. 

3.  Degenerative joint disease of the right knee status post 
partial medial meniscectomy (exclusive of a period of 
assigned temporary total rating) is manifested by flexion to 
90 degrees with guarding and pain.

4.  Residuals of a fracture of the right medial malleolus are 
manifested by dorsiflexion to 10 degrees and plantarflexion 
to 30 degrees with reports of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a scar 
on the right medial malleolus have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right knee (exclusive of a 
period of assigned temporary total rating) have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5258 (2008).

3.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right medial malleolus have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for higher evaluations for 
his service-connected right knee and right medial malleolus 
(ankle) disabilities was received in December 2004.  In 
correspondence dated in January 2005, he was notified by the 
RO of the provisions of the VCAA as they pertain to the 
issues of service connection.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
some of the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  The RO awarded service 
connection for a right ankle scar in a rating action dated in 
May 2005, effective December 30, 2004, and continued the 
previously assigned 10 percent rating for a right knee 
disability and 30 percent rating for a right ankle 
disability.  The Veteran appealed the assignment of the 
initial and continuing evaluations for these benefits.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in June 2008.

The claim for a higher initial evaluation for a scar on the 
right medial malleolus is a downstream issue from the grant 
of service connection.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  38 C.F.R. § 3.159(b) (2008).

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in January 2005 and June 2008 satisfied some of 
the requirements of the VCAA, these letters did not inform 
the veteran that he needed to show the effect that the 
worsening of his symptoms had on his employment and daily 
life.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the Veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claim.  In his notice of disagreement received in July 2005, 
he described effects that his right knee and right ankle 
disabilities had on his daily living activities and 
employment as a carpenter.  In addition, the June 2008 letter 
from the RO provided the Veteran with the specific rating 
criteria used to evaluate each of his service-connected 
disabilities, and it provided information about the types of 
evidence that are considered when determining disability 
ratings, including the effects of a condition and symptoms on 
employment and daily life.  Therefore, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed.  Based on the foregoing, the Board 
has determined that it is not prejudicial to the appellant to 
proceed to finally decide this appeal as any error in notice 
did not affect the essential fairness of the adjudication.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, and 
private treatment records have been obtained and associated 
with his claims file.  He has also been provided with a VA 
examination of the current state of his service-connected 
right knee and right ankle disabilities, including his scar.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).   

The Court also has held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.



Scar on the Right Medial Malleolus

The Veteran is assigned a noncompensable rating for a 
service-connected scar on the right medial malleolus (ankle) 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

780
4
Scars, unstable or painful:
Ratin
g
 
Superficial, painful on examination
10
 
Note (1): superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would 
not warrant a compensable evaluation. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications 
for benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, that rating criteria will not be 
addressed at this time.

Factual Background and Analysis

Private treatment records from Kimball Medical Center dated 
in March 2003 show that the Veteran underwent a right foot 
surgery in March 2003 for tarsal tunnel syndrome.  The 
operative procedure included a 10-centimeter incision 
extending posteriorly and proximally to the medial malleolus 
and distally to the abductor canal of the medial aspect of 
the right heel.  In two follow-up treatment notes dated in 
April 2003, the physician noted no pain or tenderness to 
palpation to the right tarsal tunnel.
In a VA joints examination report dated in January 2005, the 
physician noted a well-healed surgical scar measuring seven 
centimeters behind the right medial malleolus.  He noted that 
the Veteran complained of tenderness with palpation of the 
scar, even with the slightest touch.  He noted there was a 
report of numbness along the scar site.  There were no keloid 
formations, inflammation, adherence to underlying tissue, or 
tissue loss.  Reported right ankle range of motion findings 
were dorsiflexion to 10 degrees and plantarflexion to 30 
degrees with reports of pain.  The examiner concluded that 
the Veteran had more subjective complaints than objective 
findings and also symptom magnification.  

In his substantive appeal dated in March 2006 for his present 
appeals, the Veteran claimed service connection for tarsal 
tunnel syndrome of the right foot secondary to his service-
connected residuals of a fracture of the right medial 
malleolus.  In August 2006, he failed to appear for a VA feet 
examination to evaluate this claimed disability, and that 
claim was denied in a September 2006 rating decision.  In 
September 2006, he requested to be rescheduled for a VA feet 
examination.  In a list of future VA examination 
appointments, the Veteran's feet examination was cancelled in 
December 2006, noting that he withdrew his claim for tarsal 
tunnel syndrome of the right foot.

The Board has considered the Veteran's claim for a 
compensable rating for a scar on the right medial malleolus, 
but finds that it is not warranted because physical 
examination of his scar in January 2005 did not reveal 
objective evidence of pain on examination.  Rather, the VA 
physician found that the Veteran exhibited symptom 
magnification, complaining of tenderness even with the 
slightest touch.  The Board notes that this conclusion is 
supported by medical evidence from the Veteran's private 
surgeon at Kimbal Medical Center, who noted twice in April 
2003 less than two months after the Veteran's surgery that he 
denied pain or tenderness to palpation of the right tarsal 
tunnel area.  Therefore, his claim for a compensable rating 
for his service-connected scar of the right medial malleolus 
must be denied.

The Board has considered other rating criteria related to 
scars, but finds that they are not applicable to the 
Veteran's service-connected scar on the right medial 
malleolus because the criteria apply to scars that involve 
disfigurement of the head, face, or neck; or that cover an 
area far greater than the area of the Veteran's scar, which 
was shown at most to be seven centimeters.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(before and after October 23, 2008).  Similarly, the Veteran 
is not shown to have any impairment of function attributed to 
his service-connected scar.  Id. at Diagnostic Code 7819.  
Therefore, the Veteran's claim for a compensable rating for a 
scar of the right medial malleolus must be denied.

Right Knee

The Veteran was assigned a 100 percent temporary total rating 
(TTR) for his service-connected degenerative joint disease, 
status post partial medial meniscectomy, from November 19, 
2004 based on surgery performed, and is assigned a 20 percent 
rating from February 1, 2005 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5258 (2008).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).
526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

The Veteran's application for an increased rating was 
received in December 2004, and he was granted a 100 percent 
rating from November 19, 2004 until February 1, 2005, when 
his right knee disability was rated at 20 percent disabling.

In a VA joints examination report dated in January 2005, the 
Veteran complained of his right knee locking and giving way 
since his November 2004 surgery.  He stated that nothing had 
changed.  He also stated that he experienced constant pain in 
his right knee, so there were no flare-ups.  On physical 
examination of the right knee, there was no effusion or 
atrophy noted, and gait was reported as normal and 
nonantalgic.  Right knee range of motion was reported as zero 
to 90 degrees with guarding.  The physician noted that the 
Veteran appeared to be able to go further, but he did not 
want to due to pain.  The physician also reported the 
following:  McMurray's was difficult on the right due to the 
Veteran's guarding and complaints of pain; Lachman's was 
negative; varus and valgus stressing was negative for knee 
instability bilaterally; strength testing was 4/5 with knee 
flexion and then extension limited by pain; reflexes were +2 
bilaterally and symmetrical.  An x-ray report of the 
bilateral knees listed an impression of no significant 
degenerative changes and question of small right joint 
effusion.  The physician added that the Veteran had more 
subjective complaints than objective findings and also 
symptom magnification; limitation in range of motion was 
secondary to pain; and there was no evidence of weakness, 
fatigue, or lack of endurance following repetitive use.

Private treatment notes from Ocean Medical Center dated in 
April 2005 show that the Veteran had a second and final 
injection into his right knee.  
In June 2008, the Veteran returned a Vazquez-Flores Notice 
Response, indicating that he had no other information or 
evidence to give VA in support of his appeal.

After a review of the evidence of record, and for the reasons 
stated below, the Board finds that the evidence does not 
support the assignment of a rating in excess of 20 percent 
for the service-connected right knee disability under 
Diagnostic Codes 5010-5258.  The Veteran is in receipt of the 
maximum allowable rating of 20 percent under Diagnostic Code 
5258 for dislocated semiluar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, and under 
Diagnostic Code 5010 (rated as degenerative arthritis under 
Diagnostic Code 5003) for arthritis.  

Moreover, no other diagnostic code provides a basis for 
assignment of a higher rating for the right knee.  
Disabilities of the knee and leg are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263; however, several 
of these diagnostic codes are simply not applicable to the 
Veteran's service-connected right knee disability because, in 
some cases, his current rating exceeds the maximum rating 
allowed under a particular rating code; or because particular 
symptoms of his right knee are not shown by the medical 
evidence to meet the criteria for a higher rating.  It is 
neither contended nor shown, for example, that the Veteran's 
service-connected right knee disability involves ankylosis 
(Diagnostic Code 5256), recurrent subluxation or lateral 
instability (Diagnostic Code 5257), or impairment of the 
tibia and fibula (malunion or nonunion) (Diagnostic Code 
5262.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

In addition, there is no evidence that shows right knee 
extension limited to 20 degrees, which would warrant the 
next-higher rating of 30 percent under Diagnostic Code 5261.  
Rather, the aforementioned evidence reflects that the 
Veteran's right knee flexion has been limited, at most, to 90 
degrees.  Regarding limited extension, the Board notes that 
the Veteran had normal or standard extension (to 0 degrees) 
on examination in January 2005.  Clearly, these findings do 
not meet the criteria for even a minimum, compensable 10 
percent rating for limited flexion or limited extension under 
Diagnostic Codes 5260 and 5261 (which require flexion limited 
to 45 degrees and extension limited to 10 degrees).  
Therefore, the Board finds that the record presents no basis 
for assignment of a higher rating for the Veteran's right 
knee disability based on any applicable Diagnostic Code.  
Accordingly, a rating in excess of 20 percent for a right 
knee disability is not warranted.

Finally, given the objective medical findings of slight 
(albeit, noncompensable) right knee flexion and the Veteran's 
subjective complaints of pain, the RO appropriately assigned 
a 20 percent rating for the Veteran's right knee disability 
for the time period from February 1, 2005.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5258 (2008).  The 20 percent 
rating takes into account functional loss due to pain and 
other factors, and, given the minimal objective findings, no 
higher rating on this basis is warranted.   See 38 C.F.R. §§ 
4.40, 4.45 and DeLuca.  Even considering pain and other 
factors, the evidence simply does not support assignment of a 
higher rating under Diagnostic Codes 5010-5258 or other 
Diagnostic Codes relating to the knee joint.  In this regard, 
the January 2005 VA examiner specifically noted that the 
Veteran did not experience weakness, fatigue, or lack of 
endurance on repetitive use, and he attributed the Veteran's 
subjective complaints of pain, which outweighed the objective 
medical findings, to symptom magnification.  In short, there 
is no medical evidence that the right knee pain is so 
disabling actually or effectively to result in flexion 
limited to 15 degrees or extension limited to 20 degrees - 
the requirement for the next higher 30 percent rating under 
Diagnostic Codes 5260 and 5261, respectively.  Nor is there 
any evidence of ankylosis in favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
which would warrant a higher 30 percent rating under 
Diagnostic Code 5256.  

Residuals of a Fracture of the Right Medial Malleolus

The Veteran is assigned a 30 percent rating for his service-
connected residuals of a fracture of the right medial 
malleolus pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5284 (2008). 

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284 (2008).

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008).

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2008).

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:

  Bilateral
3
0

  Unilateral
2
0

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral
1
0

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).

In a private treatment note from Ocean County Foot and Ankle 
Surgical Associates dated in October 2004, the Veteran 
complained of pain of the right heel and a pain along the 
lateral margin of the right ankle with tingling into the 
third and fourth digits.  X-ray films were ordered, which 
showed no breaks in the osseous cortices at the level of the 
calcaneus; otherwise all soft tissue margins were well within 
normal limits.  He provided a work excuse slip excusing the 
Veteran from work until November 3, 2004 and listed diagnoses 
of tear of peroneal tendon sheath right foot and tarsal 
tunnel syndrome.  Two days later, he appeared for a follow-up 
visit for tarsal tunnel syndrome and received a cortisone 
injection and ankle strapping with relief of symptoms noted.  
Additional treatment notes from November 2004 to January 2005 
reflect ongoing treatment for a partial tear of the peroneal 
tendon of the right lower extremity, tarsal tunnel syndrome 
of the right foot, and a cyst on the right ankle.

In a VA joints examination report dated in January 2005, the 
Veteran described his in-service right ankle fracture and 
indicated that he had right tarsal tunnel surgery in 2003.  
He also reported that in October 2004, he developed increased 
pain in his ankle that was diagnosed as a tendon tear, and 
that he was placed in a walking cast.  He reported constant 
right ankle pain and numbness of the sole of his foot due to 
the recurrence of the tarsal tunnel syndrome.  The claims 
file was not available to the physician.  Range of motion 
findings of the right ankle were reported as dorsiflexion to 
10 degrees and plantarflexion to 30 degrees with reports of 
pain.  The examiner also reported that anterior drawer sign 
was negative, palpation revealed pain diffusely over the 
medial aspect of the ankle, there were reports of decreased 
sensation along the heel and sole of the feet, and gait was 
normal and nonantalgic.  The impression included status post 
right ankle fracture by history and tarsal tunnel syndrome in 
the right ankle by history.  The examiner added that the 
Veteran had more subjective complaints than objective 
findings and had symptom magnification.

In a statement received in July 2005, the Veteran stated that 
his ankle disability affects his recreational activities and 
his work as a carpenter.

In his March 2006 substantive appeal, the Veteran claimed 
service connection for tarsal tunnel syndrome of the right 
foot secondary to his service-connected residuals of a 
fracture of the right medial malleolus.  In August 2006, he 
failed to appear for a VA feet examination to evaluate this 
claimed disability, and that claim was denied in a September 
2006 rating decision.  In September 2006, he requested to be 
rescheduled for a VA feet examination.  In a list of future 
VA examination appointments, the Veteran's feet examination 
was cancelled in December 2006, noting that he withdrew his 
claim for tarsal tunnel syndrome of the right foot.

In June 2008, the Veteran returned a Vazquez-Flores Notice 
Response, indicating that he had no other information or 
evidence to give VA in support of his appeal.

After a review of the evidence of record, and for the reasons 
stated below, the Board finds that the evidence does not 
support the assignment of a rating in excess of 30 percent 
for the Veteran's service-connected residuals of a fracture 
of the right medial malleolus under Diagnostic Codes 5299-
5284.  The Veteran is in receipt of the maximum allowable 
rating of 30 percent under Diagnostic Code 5284 for a severe 
foot injury without the actual loss of use of the foot, which 
provides for a 40 percent rating under Diagnostic Code 5284.  

Moreover, no other diagnostic code provides a basis for 
assignment of a higher rating for his service-connected right 
ankle disability.  Disabilities of the ankle are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274, and 
disabilities of the foot are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284.  However, several of 
these diagnostic codes are simply not applicable to the 
Veteran's service-connected right medial malleolus disability 
because, in most cases, his current rating equals or exceeds 
the maximum rating allowed under a particular rating code, or 
because particular symptoms of his right medial malleolus 
disability are not shown by the medical evidence to meet the 
criteria for a higher rating.  It is neither contended nor 
shown, for example, that the Veteran's service-connected 
right ankle disability involves ankylosis (Diagnostic Code 
5270), or that he has acquired, bilateral flatfoot 
(Diagnostic Code 5276) or that he has acquired, bilateral 
clawfoot (Diagnostic Code 5278).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Therefore, the Board finds that the record presents no basis 
for assignment of a higher rating for the Veteran's right 
medial malleolus disability based on any applicable 
Diagnostic Code.  Accordingly, a rating in excess of 30 
percent for residuals of a fracture of the right medial 
malleolus is not warranted.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  In this regard, the Board 
notes that the January 2005 VA examination findings detailed 
that the Veteran performed range of motion testing, but was 
limited by pain.  However, he was also found to have symptom 
magnification with subjective complaints outweighing 
objective findings.  Therefore, the currently assigned 30 
percent rating properly compensates the Veteran for the 
extent of functional loss resulting from any such symptoms.      

All Claims

The Board acknowledges the Veteran and his representative's 
contentions that his scar on the right ankle, degenerative 
joint disease of the right knee, and right ankle disabilities 
are more severely disabling.  However, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an initial compensable rating for the Veteran's 
scar on the right ankle, a rating in excess of 20 percent for 
a right knee disability, or a rating in excess of 30 percent 
for residuals of a fracture of a right medial malleolus.  
Therefore, entitlement to increased ratings for these 
disabilities is not warranted.  The Board has considered 
staged ratings under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Board 
notes that the Veteran complained of knee and ankle pain that 
interfered with his job as a carpenter, there is simply no 
objective evidence showing that any service-connected 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
noncompensable, 20 percent, and 30 percent ratings), other 
than after his right knee surgery for which he was assigned a 
100 percent disability rating from November 19, 2004 until 
February 1, 2005.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for a scar on 
the right medial malleolus is denied. 

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, status post partial medial 
meniscectomy, of the right knee (exclusive of a period of 
assigned temporary total rating) is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the right medial malleolus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


